Citation Nr: 1102868	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-28 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
left knee disability.

2.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
left ankle disability.

3.	Entitlement to service connection for low back disability.

4.	Entitlement to service connection for lung disorder as a 
result of asbestos exposure.

5.	Entitlement to service connection for left hip disability.

6.	Entitlement to service connection for the residuals of a 
fracture of the nose.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1973 to July 
1976 and the Navy from August 1976 to August 1980.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2009 by the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office (RO).

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.	The Board denied service connection for left knee disability 
in a November 1987 decision.  The Veteran did not appeal the 
Board decision and it is final.

2.	Evidence received since the November 1987 Board decision is 
duplicate or cumulative of evidence previously considered and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for left knee disability.

3.	The Board denied service connection for left ankle disability 
in a November 1987 decision.  The Veteran did not appeal the 
Board decision and it is final.

4.	Evidence received since the November 1987 Board decision is 
duplicate or cumulative of evidence previously considered and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for left ankle disability.

5.	The Veteran's low back disability was not incurred in service 
and is not related to service, or any incident therein.

6.	The evidence of record does not demonstrate that the Veteran 
has a lung disorder as a result of asbestos exposure, as 
defined by VA regulations.

7.	The evidence of record does not demonstrate that the Veteran a 
left hip disability a result of his military service.

8.	The evidence of record does not demonstrate that the Veteran 
has current residuals of a fracture of the nose, as defined by 
VA regulations.


CONCLUSION OF LAW

1.	The November 1987 RO decision denying service connection for 
left knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.	New and material evidence has not been received to reopen a 
claim of entitlement to service connection for left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.	The November 1987 RO decision denying service connection for 
left ankle disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

4.	New and material evidence has not been received to reopen a 
claim of entitlement to service connection for left ankle 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

5.	The criteria for service connection a low back condition have 
not been met.      38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.	The criteria for service connection for a lung condition as a 
result of asbestos exposure, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2010).

7.	The criteria for service connection for a left hip condition 
have not been met.    38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

8.	The criteria for service connection for a nose fracture have 
not been met.           38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Specific to the request to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied by a notice letter sent to 
the Veteran in October 2008.  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate the 
claims for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The letters also explained to 
the Veteran why his claims for service connection for a left knee 
disability and a left ankle disability were previously denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). The October 2008 
also notified the Veteran regarding disability evaluations and 
effective dates.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sough, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  The RO collected the Veteran's VA 
outpatient treatment records and provided him with relevant 
examinations, as will be discussed below.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining medical records and providing VA examinations.  
Consequently, the duty to notify and assist has been met.

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
Court has held that the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence in 
the record is not new and material even if it was not previously 
associated with the record/considered.  Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).

Prior to the current claim, the Veteran's claims for entitlement 
to service connection for left knee and left ankle were last 
denied in a November 1987 rating decision.  The RO determined 
that while in-service treatment records showed the Veteran 
complained of knee pain in July 1977 and left ankle injury in May 
1977, there was no indication of a current left ankle or left 
knee disability.  The medical evidence did not demonstrate a 
chronic disability as the ankle disability was acute and resolved 
and the left knee disability was "constitutional or 
developmental abnormality."  The Veteran did not appeal; 
accordingly, the November 1987 RO rating decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

Evidence submitted for this claim is limited to VA treatment 
records.  The Veteran has complained of low back pain radiating 
to his knees and expressed concern regarding his knees.  
According to July 2008 VA treatment records, his straight leg 
raising was 90 degrees bilaterally and knee reflex was 1 on the 
l.  The left ankle reflex was at 0.  However, none of these 
records relate his left knee or left ankle disorders to his 
military service. 

The Veteran underwent a VA examination in November 2008 where he 
reported injuries to the left knee and left ankle during service.  
Upon examination, the Veteran denied any ankle pain, stiffness, 
or swelling, and the range of motion was normal without pain.  
The Veteran reported there was no specific treatment at the time 
of injury to the left knee.  There were no symptoms of pain or 
stiffness.  The range of motion of the left knee was 140 degrees 
flexion to 0 degrees extension.  There was no crepitation, 
swelling, or pain with repetitive range of motion.  The 
McMurray's test and Drawer signs were negative as well. 

Although the evidence received since the November 1977 decision 
is "new," in that the records were not previously seen, these 
numerous VA treatment records are not material since they are 
merely cumulative of medical evidence previously considered by 
the RO.  More importantly, they do not raise a reasonable 
possibility of substantiating either claim, in that they do not 
suggest that the Veteran's claimed left knee and left ankle 
disability is related to his service.  

Importantly, the Board finds there is no clear diagnosis of any 
left knee or left ankle disorder.  Where the medical evidence 
establishes that a Veteran does not currently have a disorder for 
which service connection is sought, service connection for that 
disorder is not authorized under the statues governing Veterans' 
benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran submitted numerous lay statements and testified at 
the June 2010 Board hearing that his left knee and left ankle 
disabilities is related to his military service.  The Veteran's 
testimony is this regard, however, is not competent to establish 
that he incurred these disabilities during his active service.  
While lay testimony is competent to establish the occurrence of 
an injury, it is not competent to provide a medical diagnosis.  
See Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history does not constitute new 
and material evidence sufficient to reopen his claim when this 
account has already been rejected by the VA).  

Based on the foregoing reasons, the claim must be denied.  The 
Board concludes that new and material evidence has not been 
received and the record does not contain competent medical 
evidence of a relationship between the Veteran's service and a 
left knee or left ankle disability.  The evidence does not raise 
a reasonable possibility of substantiating the claim.  Thus, in 
the absence of new and material evidence, the appellant's claim 
to reopen must be denied.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

For the showing of a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that it appears that the Veteran's service 
treatment records during his active duty in the Army between July 
1973 and July 1976 are absent from the claims file.  Despite 
numerous attempts by the VA, these records have not been located.  
Under such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Because the Veteran's service treatment records remain absent 
from the file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  It 
is further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Low Back Disability

The Veteran testified at the June 2010 Board hearing that he has 
injured his back on numerous occasions during active duty in the 
Army.  He described minimal treatment with each incident of 
injury, i.e., he was given over the counter pain medication and 
told by sick bay he sustained "minor bruises."  The Veteran 
stated that his current low back disability was a result of 
trauma to his low back during service.  The Veteran testified 
that approximately a month after discharge from the Army he 
joined the Navy.  He stated that during this transition, his Army 
in-service treatment records were not associated with his Navy 
records.  Although he was found physically qualified to join the 
Navy, the Veteran questioned whether he was truly qualified since 
his Army treatment records were not available for review. 

The Veteran testified that his duties in the Navy included heavy 
lifting and bending which aggravated his back.  He described an 
injury to his back on an aircraft  carrier.  He stated he was 
treated with aspirin and sent back to work.  He was accused of 
claiming his "sore back was an attempt to get out of work."  

As stated above, the Veteran's Army treatment records are 
unavailable.  An August 1976 examination Navy entrance 
examination report, however, taken a month after his separation 
from the Army, reveals a normal spine and no complaints of a low 
back injury or disability.  According to the Veteran's Navy 
treatment records, he was treated for low back pain in August 
1977 but reported no history of trauma.  And, the Veteran's June 
1980 separation examination reported no abnormal back condition 
or complaints of low back disorders.  

According to VA treatment records, the Veteran has complained of 
and received treatment for low back pain on several occasions.  
The earliest instance of a complaint of back pain was in January 
1991.  However, none of these records indicate his low back pain 
was a result of his military service.  

In November 2008, the Veteran was afforded a VA examination where 
he reported his history of back injuries during his military 
service.  Upon physical examination and the Veteran's reported 
history, the VA examiner opined that it was "less likely as not 
caused by or a result of [the Veteran's] military service."  The 
VA examiner determined there was "no supporting evidence or even 
complaint of ongoing back problems while on active duty."  
Specifically, the VA examiner stated "[x]-rays done on [the 
Veteran] due indicate findings consistent with low back pain 
including narrowing of L5-S1 and also spondylolythesis of L5-S1 
there is no evidence of record of event statements provided by 
the [V]eteran that he suffered ongoing low back discomfort after 
falling while on active duty [in] the U.S. Army."  See VA 
examination, dated November 2008.

After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's low back disability is not 
related to his active service, and service connection is not 
established.  While the evidence indicates that the Veteran does 
have a low back disability, the Board finds that service 
connection is not warranted, however, because the evidence does 
not medically indicate that the Veteran's condition is related to 
his, or was otherwise incurred in service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for low back 
condition

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also determined that a lapse of time is a 
factor for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In 
this case, the first recorded complaint and treatment of pain in 
the low back occurred in 1991; approximately eleven years after 
the Veteran left service.  Finally, it is noted that any low back 
condition was not diagnosed within a year of the Veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board has also considered the testimony and written 
statements submitted by the Veteran.  However, where the 
determinative issue involves causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
possible or plausible is required.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Veteran does not meet this burden 
by merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute competent 
medical authority.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Consequently, while the Veteran is competent to report 
that the existence of symptoms such as pain, he is not competent 
to report a chronic disorder resulted from service.  In this 
case, the objective medical evidence does not establish that a 
condition existed in-service as the records indicate negative 
disorders and normal low back condition at separation.

Therefore, the Veteran's claim based on the normal findings at 
separation, the length of time between separation and initial 
treatment, and the probative negative nexus opinion, the evidence 
for the Veteran's claim for service connection for a low back 
condition is outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Lung Disorder As Result of Asbestos Exposure

The Veteran testified at the June 2010 Board hearing that he was 
exposed to asbestos during service which led to a lung condition.  
The Veteran stated he was exposed while on Board the USS Coral 
Sea in approximately 1978 or 1979.  The Veteran stated he is was 
able to recall when the ship was being refitted and "taking out 
the old asbestos." 

According to the Veteran's DD 214, the Veteran was trained as an 
Aviation Boatswain Mate.  The Veteran service treatment records 
do not report any treatment or complaints of asbestos exposure or 
any respiratory conditions related to asbestos exposure.  In 
addition, the Veteran's June 1980 separation examination does not 
report abnormal respiratory disorders.  

At a November 2008 VA examination, the Veteran reported that 
while serving in the Navy between August 1976 to August 1980 his 
duties included "working on a flight back [with] occasionally 
short term visits to be in general boiler room on an old aircraft 
carrier where there may have been asbestos wrapped pipes."  The 
VA examiner reported no previous treatment for pulmonary disease 
or diagnosis for asbestosis. 

A May 2009 VA X-ray report indicates that the Veteran's lungs 
appeared within normal limits.  

The Board has reviewed all the VA treatment records and VA 
examinations in the record.  There is no indication the Veteran 
has been diagnosed with or received treatment for asbestosis or 
any other respiratory condition.

Despite the Veteran's claim, he is not competent or qualified, as 
a layperson, to render a diagnosis or an opinion concerning 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu, supra.  In this case, there is none.

Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has a diagnosis for asbestosis or 
any other pulmonary or respiratory condition related to asbestos 
exposure, service connection for such disorder is not warranted.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming 
arguendo, that the Veteran does have a diagnosis for a lung 
condition, there is nothing in the record which suggests the 
Veteran was exposed to asbestos during service.

The Board has considered the applicability of the benefit of the 
doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for a lung condition as a result of asbestos exposure.  As such, 
that doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.

Left Hip Disability

Similar to the Veteran's claim for service connection of a lung 
disorder as a result of asbestos exposure, the Veteran's claim 
for service connection for left hip disability must also be 
denied as there is no evidence of a current disability. 

According to the in-service treatment records, there is no 
complaint or treatment for a left hip injury or disability.  The 
August 1976 separation examination is also absent of any abnormal 
findings for a left hip condition.  

The VA treatment records do not report any treatment for or 
diagnosis of a left hip condition.  The November 2008 VA 
examination also does not show the Veteran currently has a left 
hip disability.  A physical examination reported the left hip had 
full range of motion in flexion and extension against full 
resistance.  Muscle tone and sensation of the lower extremities 
was normal.

Although the Veteran claims a history of left hip injury, lack of 
evidence indicating diagnosis or treatment of the left hip does 
not warrant a grant of service connection despite his claims.  
Again, a lay person, while competent to report symptoms, is not 
competent to comment on the presence or etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492.  
Consequently, while the Veteran is competent to report that he 
had symptoms in service, he is not competent to report a chronic 
disorder resulted from the alleged injury.  In this case, the 
objective medical evidence does not establish that a chronic 
disorder existed in-service as the service medical records and 
separation records do not indicate complaints or treatment for 
left hip disorders.  Furthermore, there is no evidence of current 
left hip disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
283, 285 (1999).

Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has residuals of a left hip 
injury, service connection for such disorder is not warranted. 

The Board has considered the applicability of the benefit of the 
doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for left hip condition.  As such, that doctrine is not applicable 
in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107.

Residuals of a Fracture of Nose

The Veteran testified at the Board hearing that he fractured his 
nose by a "deuce-and-a half tire."  He stated he was treated 
with a "minor bracelet" on his nose.  

The Veteran's Navy treatment records are absent of any treatment 
of any injury to the nose.  His August 1976 entrance examination 
and June 1980 separation examination is absent of any complaint 
or treatment for a noise fracture.  There are also no reports of 
residuals from the nose fracture.  

The Board notes the Veteran was, however, treated for sinusitis 
during service and is currently service connected for chronic 
sinusitis at 30 percent evaluation, effective June 9, 2008.

The November 2008 VA examination reported that after a physical 
examination and a review of the Veteran's history, "[n]o 
specific deformities of bone or sinus irregularities were noted 
suggestive of old nose or sinus fracture."  

The Veteran's post-service VA treatment records do not indicate 
any complaint or treatment for a nose fracture since service.  

The Board acknowledges that the Veteran contends that he injured 
his nose during service.  The Veteran is considered competent to 
report the observable manifestations of his claimed disability.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002)("ringing in 
the ears is capable of lay observation"); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (lay testimony iterating knowledge and 
personal observations of witness are competent to prove that 
claimant exhibited certain symptoms at particular time following 
service).  However, the Veteran, as a layperson, is not competent 
to provide opinions requiring medical knowledge, such as whether 
the current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board does not dispute the Veteran's claim of a nose injury 
during service, however, absent a diagnosis of a nose fracture, 
the Veteran's claim must be denied as there is no current 
disability.  In addition, there is no evidence of chronicity of 
symptoms since service.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a left knee disability is 
not reopened.

New and material evidence not having been received, the claim of 
entitlement to service connection for a left ankle disability is 
not reopened.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for lung disability as a result 
of asbestos exposure is denied.

Entitlement to service connection for left hip disability is 
denied.

Entitlement to service connection for the residuals of a fracture 
of the nose is denied.



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


